Plaintiff in error, Sam Hannon, was convicted in the district court of Ottawa county of manslaughter in the first degree, and his punishment fixed at five years in the penitentiary upon an information charging that in said county on or about the 21st day of September, 1919, he did shoot and kill one Charles Stewart. From the judgment rendered in accordance with the verdict on April 29, 1922, an appeal was perfected by filing in this court on September 1, 1922, a petition in error with case-made.
Counsel for plaintiff in error has filed a motion to dismiss the appeal on the ground and for the reason:
"That he has been extended executive clemency, in that on the 3d day of January, 1923, he was by Hon. J.B.A. Robertson, Governor of the State of Oklahoma, granted a parole; that thereafter on the 4th day of January, 1923, he accepted the same. *Page 131 
"The original parole duly signed by Hon. J.B.A. Robertson, and attested by Hon. Joe S. Morris, Secretary of State, is hereto attached and made a part of this motion.
"Wherefore plaintiff in error asks that said appeal be dismissed."
The uniform holding of this court is that when the pardoning power extends clemency and the same is accepted pending the determination of an appeal, the appeal will be dismissed, and when an appeal from a judgment of conviction is pending in this court, and plaintiff in error applies for a parole and the same is granted, and the fact that a parole has been granted is brought to the attention of this court, the appeal will be dismissed as having been abandoned.
It is therefore considered and adjudged that the appeal herein be dismissed, and the cause remanded to the district court of Ottawa county.
MATSON, P.J., and BESSEY, J., concur.